Citation Nr: 0940969	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  02-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a separate compensable rating for scarring 
from a right inguinal hernia surgical repair.

2.  Entitlement to a separate compensable rating for scarring 
from a left inguinal hernia surgical repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied increased ratings for residuals 
of post-operative left and right hernia repairs, assessed at 
zero and 10 percent, respectively.  The disabilities were 
originally granted service connection in September 1995 and 
September 1997 rating decisions, respectively.  The Veteran's 
disagreement with the denial of an increased rating led to 
this appeal.  See 38 C.F.R. § 20.201.  The Veteran 
subsequently perfected an appeal of the issue.  See 38 C.F.R. 
§ 20.200.

The Veteran's bilateral hernia surgical repair claims have 
previously been remanded by the Board four times:  in 
December 2003, November 2005, May 2006, and July 2008.  In 
the May 2006 decision, the Board remanded the claims for 
extraschedular consideration by the Director of Compensation 
& Pension Service (Director); in February 2008 the Director 
elevated his service-connected left hernia repair from 
noncompensable to 10 percent and his service-connected right 
hernia repair condition from 10 to 20 percent.  38 C.F.R. 
§ 3.321(b)(1).  In the July 2008 decision, the Board granted 
an increased rating to 20 percent for the left inguinal 
hernia repair condition and denied a rating in excess of 20 
percent for the right inguinal hernia repair condition.  
Additionally, the Board remanded for development claims of 
entitlement to separate compensable ratings for scarring of 
the left and right inguinal hernia surgical repairs.  

The Veteran testified via video conference before the 
undersigned Veterans Law Judge in March 2006.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  

In the July 2008 Board decision/remand, a claim for total 
disability evaluation based on individual unemployability 
(TDIU) was referred to the RO.  While the RO denied an 
earlier claim for a TDIU in February 2004, the Veteran has 
raised a new TDIU claim in his March 2005 correspondence.  
This matter is again referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The Veteran's medical records show well healed scarring 
from a right inguinal hernia surgical repair; the scar is 
stable, nontender, not manifested by limitation of function, 
is much less than 144 square inches, is relatively 
superficial in nature and there is no evidence of poor 
nourishment or ulceration. 

2.  The Veteran's medical records show well healed scarring 
from a left inguinal hernia surgical repair; the scar is 
stable, nontender, not manifested by limitation of function, 
is much less than 144 square inches, is relatively 
superficial in nature and there is no evidence of poor 
nourishment or ulceration. 


CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating for 
scarring from a right inguinal hernia surgical repair have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2002); DC 
7802, 7803, 7804, 7805 (2008).  

2.  The criteria for a separate compensable rating for 
scarring from a left inguinal hernia surgical repair have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.16, 4.118, DC 
7802, 7803, 7804, 7805 (2002); DC 7802, 7803, 7804, 7805 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The Veteran was issued 
VCAA notification letters in May 2002, May 2006, and 
September 2008.  He was informed about the information and 
evidence not of record that is necessary to substantiate his 
claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  

The instant claims before the Board are claims for an 
increased rating.  In Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) detailed the notification requirements in 
increased rating claims.  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In May 2008, the Veteran received a Vazquez-Flores letter 
that met the above listed notification requirements for his 
claims for bilateral residuals of post-operative hernia 
repairs.  While the letter did not contain the specific 
criteria for rating scars, such criteria were provided in the 
September 2008 VCAA letter, which followed the July 2008 
remand that raised the claim for a separate compensable 
rating for scars.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA and Vazquez-
Flores letters were issued after the June 2001 decision on 
appeal.  The RO cured the timing defect by providing a July 
2009 supplemental statement of the case (SSOC).  The Court 
has held recently that a SSOC that complies with applicable 
due process and notification requirements constitutes a 
readjudication decision.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006) (Mayfield III).  As the SSOC complied 
with the applicable due process and notification requirements 
for a decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  Neither the Veteran nor his representative 
has pled error with respect to content or timing of VCAA or 
Vazquez notice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The Veteran failed to show for a VA 
skin examination scheduled on November 26, 2008 at the 
Houston VA medical center.  Failure to appear for a scheduled 
VA examination without good cause could result in the denial 
of his claims.  38 C.F.R. § 3.655 (2006); See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  In this case, the 
appeal stems from a June 2001 RO decision and the evidence of 
record includes VA medical records and examinations dated 
during the lengthy pendency of the claim.  In view of the 
foregoing and considering the nature of the disabilities at 
issue (scars), the Board finds that sufficient medical 
evidence exists to decide the claims.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claims under consideration.  Adjudication of the claims for 
increased ratings at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 



Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In terms of disability ratings for scars, the Board comments 
that at the time the veteran filed his increased rating 
claim, the following pertinent provisions were in effect:  
Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a veteran with 
a superficial scar, poorly nourished, with repeated 
ulceration would receive a maximum 10 percent rating, while, 
pursuant to Diagnostic Code 7804, a veteran would garner a 
maximum 10 percent evaluation for having a superficial, 
tender scar that was painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).  Other 
scars were to be rated on the limitation of function of the 
part affected, according to Diagnostic Code 7805 (2001).

The applicable section of the Code of Federal Regulations 
setting forth the rating criteria for scars underwent a 
change during the pendency of this case, effective from 
August 30, 2002.  See 67 Fed. Reg. 49596 (July 21, 2002); 67 
Fed. Reg. 58448 (Sept. 16, 2002).  As a general matter, 
"[c]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Kuzma v. Principi, 341 F.3d 1327, 
1328 (Fed. Cir. 2003) (internal quotation marks and citation 
omitted).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised criteria for evaluating skin disabilities.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Accordingly, VA must evaluate the 
Veteran's service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); 
VAOPGCPREC 3-2000 (April 10, 2000); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

From August 30, 2002, pertinent Diagnostic Codes of 38 C.F.R 
§ 4.118 provided as follows: For a scar, other than on the 
head, face and neck, which was superficial and did not cause 
a limitation of motion, a veteran would receive a maximum 10 
percent evaluation if it covered an area of 144 square inches 
or greater under Diagnostic Code 7802.  Pursuant to 
Diagnostic Code 7804, a veteran would garner a maximum 10 
percent rating for a superficial scar that was painful on 
examination.  The regulation defines a "superficial scar" as 
one that was not associated with underlying soft tissue 
damage.  38 C.F.R § 4.118, Diagnostic Codes 7802, Note (2) & 
7804, Note (1) (2008).  Under Diagnostic Code 7805, other 
scars should be rated on limitation of function of the 
affected part.  38 C.F.R § 4.118, Diagnostic Code 7805 
(2008).

Substantive changes to the rating criteria for the skin and 
specifically, scars were again made during this appeal.  VA 
has published notice of additional regulatory changes to be 
effective October 23, 2008, for claims received on or after 
that date. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the 
current claim was filed prior to October 23, 2008, these most 
recent changes to rating scars are not applicable to this 
appeal.



Factual Background

In November 2008 the Veteran failed to show for his VA skin 
examination which had been scheduled in order to determine 
whether his bilateral inguinal surgical scars are painful or 
tender and whether they qualify as only "superficial scars" 
(that is scars that are not associated with underlying soft 
tissue damage) or whether they are "unstable" (i.e., 
manifested by frequent loss of covering of skin over the 
scars).  As noted above, given the length of time that has 
elapsed since the Veteran filed his claim and the amount of 
medical evidence in the record and the nature of the 
disabilities at issue (right and left inguinal scars), the 
Board finds that, even without this more recent examination, 
the scars in question can be rated based on the medical 
records in the claims file.  

A VA medical record from March 1996 noted that the Veteran's 
abdomen was soft, nontender, and nondistended.  The left 
inguinal hernia scars were well healed.  On the right, a 
right inguinal bulge was tender to palpitation.   

In a VA medical record from January 1999, the physician found 
that the Veteran's bilateral scars were well healed without 
erythema.  There was pain on the right side inferior to the 
incision.  

A VA medical record from March 1999 noted no palpable hernia 
in the right inguinal region and no appreciable tenderness.  

In a VA medical record from June 1999, the physician 
diagnosed the Veteran as having probable fibrous scarring 
secondary to multiple [hernia] operations that is causing 
pain.  

In a November 1999 VA examination, the examiner found that 
the Veteran's scars were well healed.  

In a May 2001 VA examination, the examiner concluded that the 
scars in the Veteran's abdomen and umbilical region were well 
healed with no evidence of hernia; they were nontender to 
palpitation.  

In a July 2002 VA examination, the examiner noted that the 
Veteran's abdomen was soft and benign.  The examiner 
mentioned the surgical scars, and he found that there was no 
tenderness.  

In a March 2005 VA examination, the examiner found the 
Veteran had well healed bilateral inguinal herniorrphaphy 
scars.  

During the March 2006 Board hearing, the Veteran stated that 
he would need another hernia surgical repair, but the doctors 
had told him they do not want to do the surgery because of 
his scar tissue.  

In a December 2007 VA medical record, the physician stated 
that the Veteran had well healed scars on the right and left 
groin; the physician was unable to detect a right inguinal 
hernia with valsalva or deep palpation.  

Analysis

The Board notes at the outset that the current 20 percent 
rating for each post-operative hernia contemplates both 
symptoms such as pain and some functional limitation.  The 
only issue on appeal here is whether either or both post-
operative scars warrant separate compensable ratings.

In weighing the Veteran's testimony and VA treatment records 
and examinations of record, the Board concludes that the 
Veteran is not entitled to a separate compensable rating for 
scarring of the left or right inguinal hernia surgical 
repairs.  38 C.F.R. § 4.118, DC 7802, 7803, 7804, 7805 
(2002); § 4.118, DC 7802, 7803, 7804, 7805 (2008).  Although 
the Veteran's medical records from March 1996 through June 
1999 showed that he experienced occasional pain at the site 
of his bilateral inguinal hernia surgical repairs, the VA 
treatment records and examinations from November 1999 through 
December 2007, which are relevant to this appeal, 
consistently found that his scars were well healed and not 
tender or painful on palpitation.  No limitation of function 
or limitation of motion was noted.  The scars were stable, as 
no examiner noted frequent loss of covering of skin over the 
scar.  

The Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, the preponderance of the 
evidence is against a separate compensable rating for 
scarring of the left or right inguinal hernia surgical 
repairs.  Under such circumstance, the benefit of the doubt 
doctrine does not apply to this appeal.  Id.; see also Ortiz 
v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including § 3.321(b)(1), which governs 
extraschedular ratings.  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  There is no indication that the 
Veteran's bilateral inguinal hernia surgical scars have 
necessitated any let alone frequent hospitalizations or have 
caused marked interference with his employment.  As noted 
above, the scars are essentially well healed and symptomatic.  
The Board parenthetically notes that the Veteran is already 
in receipt of an extraschedular rating for the post-operative 
hernia.  He has not met the criteria for a referral for 
consideration of an extraschedular rating for either scar 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).








ORDER

Entitlement to a separate compensable rating for scarring 
from a right inguinal hernia surgical repair is denied.  

Entitlement to a separate compensable rating for scarring 
from a left inguinal hernia surgical repair is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


